Order of disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about March 12, 2009, which, insofar as appealed from, following a fact-finding determination of permanent neglect, terminated respondent mother’s parental rights to the subject child and committed the child’s guardianship and custody to the Commissioner of Social Services and petitioner agency for the purpose of adoption, unanimously affirmed, without costs.
The finding of permanent neglect is supported by clear and convincing evidence that despite the agency’s scheduling of frequent service plan reviews and conferences, provision of referrals for mental health services, and other diligent efforts to *525encourage respondent’s compliance with a meaningful service plan, respondent, inter alia, failed to complete a mental health evaluation or course of therapy (see Matter of Racquel Olivia M., 37 AD3d 279 [2007], lv denied 8 NY3d 812 [2007]; Matter of Gina Rachel L., 44 AD3d 367 [2007]; Matter of Lady Justice I., 50 AD3d 425 [2008]), and failed to gain insight into the reasons for the child’s placement (see Matter of Nathaniel T., 67 NY2d 838, 841-842 [1986]). A preponderance of the evidence shows that the child is thriving in his foster home, where he lives with his biological sister, and that it is otherwise in his best interests to terminate respondent’s parental rights (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]). Concur—Friedman, J.P., Sweeny, Nardelli and Freedman, JJ.